                   Case 3:18-cv-05620-RJB Document 59 Filed 02/20/19 Page 1 of 3



 1                                                                      The Honorable Robert J. Bryan

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7                                        AT TACOMA

 8   MELISSA BELGAU, et al.,
                                                  NO. 3:18-cv-05620
 9                            Plaintiffs,
                                                  NOTICE OF APPEAL BY PLAINTIFFS
10     v.                                         MELISSA BELGAU, DONALD BYBEE,
                                                  MICHAEL STONE, RICHARD OSTRANDER,
11   JAY R. INSLEE, et al.,                       MIRIAM TORRES, KATHERINE NEWMAN,
                                                  and GARY HONC
12                            Defendants.

13

14               NOTICE IS HEREBY GIVEN that Plaintiffs Melissa Belgau, Donna Bybee, Michael

15   Stone, Richard Ostrander, Miriam Torres, Katherine Newman, and Gary Honc, for themselves and

16   a prospective class of similarly situated individuals, appeal to the United States Court of Appeals

17   for the Ninth Circuit this Court’s Civil Judgment of February 19, 2019 (Dkt. 58), incorporating its

18   Order on Cross Motions for Summary Judgment of February 15, 2019 (Dkt. 57), which granted

19   State Defendants’ Motion for Summary Judgment (Dkt. 47), granted Union Defendant’s Motion

20   for Summary Judgment (Dkt. 46), denied Plaintiffs’ Motion for Summary Judgment (Dkt. 48), and

21   dismissed this case.

22               DATED this 20th day of February 2019.

23   /////////

24

     PLAINTIFFS’ NOTICE OF APPEAL
     NO. 3:18-cv-05620                            1
             Case 3:18-cv-05620-RJB Document 59 Filed 02/20/19 Page 2 of 3



1     By: s/James G. Abernathy_____
           James G. Abernathy, WSBA #48801
2          c/o Freedom Foundation
           P.O. Box 552 Olympia, WA 98507
3          p. 360.956.3482 f. 360.352.1874
           jabernathy@freedomfoundation.com
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     PLAINTIFFS’ NOTICE OF APPEAL
     NO. 3:18-cv-05620                        2
              Case 3:18-cv-05620-RJB Document 59 Filed 02/20/19 Page 3 of 3



1                                    CERTIFICATE OF SERVICE

2           I hereby certify that on February 20, 2019, I electronically filed the foregoing with the
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
3    counsel/parties of record. I hereby certify that no other parties are to receive notice.

4    Dated: February 20, 2019

5
                                                  By: s/James G. Abernathy____
6                                                 James G. Abernathy, WSBA #48801
                                                  c/o Freedom Foundation
7                                                 P.O. Box 552 Olympia, WA 98507
                                                  p. 360.956.3482 f. 360.352.1874
8                                                 jabernathy@freedomfoundation.com

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

      PLAINTIFFS’ NOTICE OF APPEAL
      NO. 3:18-cv-05620                          3
